Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/18/2022 has been entered.

Election
Applicant’s election without traverse of group I in the reply filed on 3/22/2021 is acknowledged.  
Claims 1-3, 5, 7-10, 15, 17-18 and 20-22 are presented for examination. 

Priority
This application claims benefit of 62/923,963 (filed 10/21/2019) and claims benefit of 62/923,967 (filed 10/21/2019) and claims benefit of 62/923,973 (filed 10/21/2019) and claims benefit of 62/923,975 (filed 10/21/2019) and claims benefit of 62/923,978 (filed 10/21/2019) and claims benefit of 62/923,982 (filed 10/21/2019). 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC 103(a) are hereby withdrawn.

New Rejections due to amendments:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3, 5, 7-10, 15, 17-18 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bajgain (Molecular Therapy-Methods &Clinical Development, 2014, 1, 14015) in view of Kozbial (Cell & Gene therapy Insights, 2018, 4:1117-1130, IDS).
Bajgain teaches: For claims 1-3 and 8-10: the reference teaches a cell culture system comprising: a platform (“platform” is not claimed/defined to be distinct from the teaching of any support for the culture flasks, page 6, Fig. 6, top panel) supporting a substrate: interchangeable flasks of different shapes/sizes: G-Rex 5, G-Rex 100 and G-Rex 500 (page 6, Fig. 6,), a first set of tubes: sterile tube welding (which is not claimed/defined to be distinct from the teaching of the tubing in Fig. 7 a-b) connecting the different culture chambers/flasks (page 7, Fig. 7 a-b), a second set of tubes connecting reservoir/medium to the culture chamber/flasks (page 7, Fig. 7 a-b); at least one pump (page 7, Fig. 7, legend, line 3++) connected to the platform via a third set of tubes (page 7, Fig. 7 a-b). The system can accomplish all the intended purposes as claimed in claims 8-10. For claims 2-3: the reference teaches at least one sensor/detector: (page 7, Fig. 7, legend, line 6++) connectable to the processor since the collection of cells is not manual (page 7, Fig. 7, legend, line 11++) and the pumps (page 8, right column, 3rd full paragraph++, page 7, Fig. 7 a-b). For claim 15: the reference teaches the system is sized to fit inside a conventional tissue culture incubator (page 6, Fig. 6 and page 7, Fig. 7) inherently.
Bajgain does not explicitly teach the substrate comprising a plurality of openings arranged/sized/configured to receive/hold a plurality of interchangeable cell culture chambers of different shapes/size simultaneously and a plurality of shelves attached to the platform/reservoir as recited in claims 1 and 7, a plurality of pumps as recited in claim 5, the substrate comprises a first portion (of first size/shape) and a second portion (of second size/shape) as recited in claims 17-18 and 20, the cell culture chambers are held in side-by-side or stacked position as recited in claims 21-22. 
Kozbial teaches a cell culturing system (page 1117, abstract, line 3++) comprising use of cell culture cartridge/chamber with different size (EDEN cartridge, page 1120, Fig. 1, left column, 1st full paragraph++ and MicroDEN cartridge, page 1121, left column, 2nd full paragraph, line 3++) with attached supporting shelves (page 1120, Fig. 1) and connected with peristaltic tubing (which can be welded, page 1118, right column, line 9++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the system of Bajgain by optimize the configuration of the substrate as claimed in a cell culture system by using plurality of chambers (with plurality of pumps) simultaneously in a side-by-side or stacked manner.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches automation of cell culture system and Kozbial teaches the benefits of using cell culture cartridge/chamber with different size to successfully generates clinically relevant cells in a single cell culture cartridge with fewer manual interventions (page 1117, abstract, line 14++). In addition, it is obvious for a person of ordinary skill in the art to optimize the configuration of the substrate to receive/hold a plurality of interchangeable cell culture chambers of different shapes/size at a same time to achieve the anticipated success of culturing clinically relevant sterile cells based on the teachings of Bajgain and Kozbial.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed system and optimize the configuration of the substrate, etc. are routine and known in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 21 of co-pending US application No. 17673443. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a cell culture cyctem comprising similar components: plurality of culture chambers/cartridges with reservoirs, while the instant application include sterile tube welding to connect the chamber and reservoir etc., therefore the system of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowable.

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653